
	
		II
		110th CONGRESS
		1st Session
		S. 1364
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  extend the State Children’s Health Insurance Program (SCHIP) and streamline
		  enrollment under SCHIP and Medicaid, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Healthy Kids Act of
			 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Extension of SCHIP
					Sec. 101. Extension of SCHIP program; increase in allotments to
				take into account growth in child population and health care costs.
					Sec. 102. 2-year initial availability of SCHIP
				allotments.
					Sec. 103. Redistribution of unused allotments to address State
				funding shortfalls.
					TITLE II—State Options for Increasing Coverage of Children and
				Pregnant Women under Medicaid and SCHIP 
					Sec. 201. Bonus payments for States that implement
				administrative policies to streamline enrollment process.
					Sec. 202. State option to provide for express
				lane and simplified determinations of a child’s financial eligibility
				for medical assistance under Medicaid or child health assistance under
				SCHIP.
					Sec. 203. Information technology connections to improve health
				coverage determinations.
					Sec. 204. State option to expand or add coverage of certain
				pregnant women under Medicaid and SCHIP.
					Sec. 205. Optional coverage of legal immigrants under Medicaid
				and SCHIP.
					Sec. 206. Authorizing adjustment of SCHIP allotment due to
				increased outreach.
					Sec. 207. Model of Interstate coordinated enrollment and
				coverage process.
					Sec. 208. Authority for qualifying States to use portion of
				SCHIP allotment for any fiscal year for certain Medicaid
				expenditures.
					Sec. 209. Application of Medicaid outreach procedures to all
				pregnant women and children.
					Sec. 210. No impact on section 1115 waivers.
					Sec. 211. Elimination of counting Medicaid child presumptive
				eligibility costs against title XXI allotment.
					Sec. 212. Prohibiting limitations on enrollment.
					TITLE III—Elimination of Certain Barriers to Coverage
				
					Sec. 301. State option to require certain individuals to
				present satisfactory documentary evidence of proof of citizenship or
				nationality for purposes of eligibility for Medicaid.
					Sec. 302. Increased Federal matching rate for language services
				provided under Medicaid or SCHIP.
					TITLE IV—Grants to promote innovative outreach and enrollment
				under Medicaid and SCHIP
					Sec. 401. Grants to promote innovative outreach and enrollment
				under Medicaid and SCHIP.
					TITLE V—Improving the quality of pediatric care
					Sec. 501. Requiring coverage of EPSDT
				services, including dental services, State option to provide supplemental
				coverage of dental services.
					Sec. 502. Pediatric quality and performance measures
				program.
					Sec. 503. Grants to States for demonstration projects
				transforming delivery of pediatric care.
					Sec. 504. Report by the comptroller general on design and
				implementation of a demonstration project evaluating existing quality and
				performance measures for children’s inpatient hospital services.
					Sec. 505. Medical home demonstration project.
					Sec. 506. Disease prevention and treatment demonstration
				projects for ethnic and racial minority children.
					TITLE VI—Commission on Children’s Health Coverage
					Sec. 601. Commission on Children’s Health Coverage.
				
			IExtension of
			 SCHIP
			101.Extension of
			 SCHIP program; increase in allotments to take into account growth in child
			 population and health care costs
				(a)In
			 generalSection 2104 of the
			 Social Security Act (42 U.S.C. 1397dd) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 and at the end of paragraph (9);
						(B)by striking the
			 period at the end of paragraph (10) and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(11)for each fiscal
				year 2008 and each subsequent fiscal year, $7,500,000,000 multiplied by the
				population and cost inflation factor for that fiscal year, as determined under
				subsection (i).
								;
				and
						(2)by adding at the
			 end the following new subsection:
						
							(i)Population and
				cost inflation factorFor
				purposes of subsection (a)(11), the population and cost inflation factor for a
				fiscal year is equal to the product of the following:
								(1)Child population
				growth factorOne plus the percentage increase in the population
				of children under 20 years of age in the United States from July 1, 2007, to
				July 1 during the fiscal year involved, as projected by the Secretary based on
				the most recent published estimates of the Bureau of the Census before the
				beginning of the fiscal year involved.
								(2)Per capita
				health care growth factorOne plus the percentage increase in the
				projected per capita amount of National Health Expenditures from fiscal year
				2007 to the fiscal year involved, as most recently published by the Secretary
				before the beginning of the fiscal year
				involved.
								.
					(b)Additional
			 allotments to territoriesSection 2104(c)(4)(B) of such Act (42
			 U.S.C. 1397dd(c)(4)(B)) is amended by striking and $40,000,000 for
			 fiscal year 2007 and inserting $40,000,000 for fiscal year 2007,
			 and for each of fiscal years 2008 through 2017, the amount appropriated under
			 this subparagraph for the preceding fiscal year increased by the population and
			 cost inflation factor for that fiscal year, as determined under subsection
			 (i).
				102.2-year initial
			 availability of SCHIP allotmentsSection 2104(e) of the Social Security Act
			 (42 U.S.C. 1397dd(e)) is amended to read as follows:
				
					(e)Availability of
				amounts allotted
						(1)In
				generalExcept as provided in paragraphs (2) and (3), amounts
				allotted to a State pursuant to this section—
							(A)for each of fiscal
				years 1998 through 2007, shall remain available for expenditure by the State
				through the end of the second succeeding fiscal year; and
							(B)for fiscal year
				2008 and each fiscal year thereafter, shall remain available for expenditure by
				the State through the end of the succeeding fiscal year.
							(2)Availability of
				amounts reallottedSubject to paragraph (3), amounts reallotted
				to a State under subsection (f) shall be available for expenditure by the State
				through the end of the fiscal year in which they are reallotted.
						(3)Permanent
				availability of unused fundsReallotted funds that are not used
				by the end of the fiscal year described in paragraph (2) shall be subject to
				reallotment under subsection (f) in subsequent fiscal years subject to such
				paragraph and shall remain available for subsequent reallotment until
				expended.
						.
			103.Redistribution
			 of unused allotments to address State funding shortfallsSection 2104(f) of the Social Security Act
			 (42 U.S.C. 1397dd(f)) is amended—
				(1)by striking
			 The Secretary and inserting the following:
					
						(1)In
				generalThe
				Secretary
						;
				(2)by striking
			 States that have fully expended the amount of their allotments under
			 this section and inserting States that the Secretary determines
			 with respect to the fiscal year for which unused allotments are available for
			 redistribution under this subsection, are shortfall States described in
			 paragraph (2) for such fiscal year; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Shortfall states
				described
							(A)In
				generalFor purposes of paragraph (1), with respect to a fiscal
				year, a shortfall State described in this subparagraph is a State with a State
				child health plan approved under this title for which the Secretary estimates
				on the basis of the most recent data available to the Secretary, that the
				projected expenditures under such plan for the State for the fiscal year will
				exceed the sum of—
								(i)the amount of the
				State's allotments for any preceding fiscal years that remain available for
				expenditure and that will not be expended by the end of the immediately
				preceding fiscal year; and
								(ii)the amount of the
				State's allotment for the fiscal year (taking into account any increase made in
				such allotment under section 2104(j), as added by section 205(a) of the Healthy
				Kids Act of 2007).
								(B)Proration
				ruleIf the amounts available for redistribution under paragraph
				(1) for a fiscal year are less than the total amounts of the estimated
				shortfalls determined for the year under subparagraph (A), the amount to be
				reallotted under such paragraph for each shortfall State shall be reduced
				proportionally.
							(C)Retrospective
				adjustmentThe Secretary may adjust the estimates and
				determinations made under paragraph (1) and this paragraph with respect to a
				fiscal year as necessary on the basis of the amounts reported by States not
				later than November 30 of the succeeding fiscal year, as approved by the
				Secretary.
							.
				IIState Options
			 for Increasing Coverage of Children and Pregnant Women under Medicaid and SCHIP
			 
			201.Bonus payments
			 for States that implement administrative policies to streamline enrollment
			 process
				(a)Bonus in FMAP and
			 enhanced FMAP for application of streamline enrollment procedures under
			 Medicaid and SCHIPSection 2102 of the Social Security Act (42
			 U.S.C. 1397bb) is amended by adding at the end the following new
			 subsection:
					
						(d)Streamline
				enrollment procedures
							(1)Increase in
				Federal matching rate
								(A)In
				generalIn the case of a State that meets the conditions
				described in subparagraph (B) (relating to agreeing to implement administrative
				enrollment policies under this title and title XIX) for a fiscal year, the
				Federal medical assistance percentage (for purposes of title XIX only) and the
				enhanced FMAP (for purposes of this title, but determined without regard to the
				application of this subsection to the Federal medical assistance percentage
				under title XIX) otherwise computed for such fiscal year as applied to medical
				assistance for children and child health assistance, respectively, shall be
				increased by such number of percentage points as the Secretary determines is
				necessary to provide an incentive for the State to satisfy the conditions
				described in subparagraph (B) (but not to exceed such number of percentage
				points that would result in a Federal medical assistance percentage or enhanced
				FMAP for the State that would exceed 83 or 85 percent, respectively).
								(B)Agreeing to
				remove enrollment and access barriersThe conditions described in
				this subparagraph, for a State for a fiscal year are that the State agrees to
				do the following:
									(i)Presumptive
				eligibility for childrenThe
				State agrees—
										(I)to provide
				presumptive eligibility for children under this title and title XIX in
				accordance with section 1920A; and
										(II)to treat any
				items or services that are provided to an uncovered child (as defined in
				section 2110(c)(8)) who is determined ineligible for medical assistance under
				title XIX as child health assistance for purposes of paying a provider of such
				items or services, so long as such items or services would be considered child
				health assistance for a targeted low-income child under this title.
										(ii)12-month
				continuous eligibilityThe
				State agrees to provide that eligibility of children for assistance under this
				title and title XIX shall not be regularly redetermined more often than once
				every year.
									(iii)Automatic
				renewalThe State agrees to
				provide for the automatic renewal of the eligibility of children for assistance
				under this title and under title XIX if the child’s family does not report any
				changes to family income or other relevant circumstances, subject to
				verification of information from databases available to the State for such
				purpose.
									(iv)Elimination of
				asset testThe State has
				amended its plans under this title and title XIX so that no asset or resource
				test is applied for eligibility under this title or title XIX with respect to
				children.
									(v)Administrative
				verification of incomeThe
				State agrees to permit the family of a child applying for child health
				assistance under this title or medical assistance under title XIX to declare
				and certify, by signature under penalty of perjury, the family income for
				purposes of collecting financial eligibility
				information.
									.
				(b)Conforming
			 Medicaid amendments
					(1)In
			 generalSection 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)) is amended by inserting and section 2102(d)(1) after
			 section 1933(d).
					(2)Increase in
			 Medicaid cap for territoriesSection 1108(g) of such Act (42
			 U.S.C. 1308(g)) is amended—
						(A)in paragraph (2),
			 by striking paragraph (3) and inserting paragraphs (3)
			 and (4); and
						(B)by adding at the
			 end the following new paragraph:
							
								(4)Disregard of
				increased expenditures directly attributable to increase in FMAP for
				application of streamlined enrollment proceduresThe limitation
				of paragraph (2) shall not apply to payment under title XIX to a territory
				insofar as such payment is attributable to an increase in the Federal medical
				assistance percentage under subparagraph (A) of section
				2102(d)(1).
								.
						(c)Effective
			 dateThe amendments made by this section shall apply beginning
			 with fiscal year 2007.
				202.State option to
			 provide for express lane and simplified determinations of a
			 child’s financial eligibility for medical assistance under Medicaid or child
			 health assistance under SCHIP
				(a)MedicaidSection
			 1902(e) of the Social Security Act (42 U.S.C. 1396a(e)) is amended by adding at
			 the end the following:
					
						(13)(A)At the option of the State, the plan may
				provide that eligibility requirements (including such requirements applicable
				to redeterminations or renewals of eligibility) for medical assistance relating
				to income, assets (or resources), or citizenship status are met for a child who
				is under an age specified by the State (not to exceed 21 years of age) by using
				a determination made within a reasonable period (as determined by the State)
				before its use for this purpose, of the child’s family or household income, or
				if applicable for purposes of determining eligibility under this title or title
				XXI, assets or resources, or citizenship status, respectively, (notwithstanding
				any other provision of law, including sections 1902(a)(46)(B), 1903(x), and
				1137(d)), by a Federal or State agency, or a public or private entity making
				such determination on behalf of such agency, specified by the plan, including
				an agency administering the State program
				funded under part A of title IV, the Food Stamp Act of 1977, the
				Richard B. Russell National School Lunch
				Act, or the Child Nutrition Act of
				1966, notwithstanding any differences in budget unit, disregard,
				deeming, or other methodology, but only if—
								(i)the agency has fiscal liabilities or
				responsibilities affected by such determination; and
								(ii)the agency or entity notifies the
				child's family—
									(I)of the information which shall be
				disclosed in accordance with this subparagraph;
									(II)that the information disclosed
				will be used solely for purposes of determining eligibility for medical
				assistance under this title or for child health assistance under title XXI;
				and
									(III)that interagency agreements limit
				the use of such information to that purpose; and
									(iii)the requirements of section 1939 are
				satisfied.
								(B)Nothing in this paragraph shall be
				construed to relieve a State of the obligation to determine, on another basis,
				eligibility for medical assistance under this title or for child health
				assistance under title XXI if a child is determined ineligible for such
				assistance on the basis of information furnished pursuant to this
				paragraph.
							(C)If a State applies the eligibility
				process described in subparagraph (A) to individuals eligible under this title
				and to individuals eligible under title XXI, the State may, at its option,
				implement its duties under subparagraphs (A) and (B) of section 2102(b)(3)
				using either or both of the following approaches:
								(i)The State may—
									(I)establish a threshold percentage of
				the Federal poverty level (that shall exceed the income eligibility level
				applicable for a population of individuals under this title by 30 percentage
				points (as a fraction of the Federal poverty level) or such other higher number
				of percentage points as the State determines reflects the typical application
				of income methodologies by the non-health program and the State plan under this
				title); and
									(II)provide that, with respect to any
				individual within such population whom a non-health agency determines has
				income that does not exceed such threshold percentage for such population, such
				individual is eligible for medical assistance under this title (regardless of
				whether such individual would otherwise be determined to be eligible to receive
				such assistance).
									In exercising
				the approach under this clause, a State shall inform families whose children
				are enrolled in a State child health plan under title XXI based on having
				family income above the threshold described in subclause (I) that they may
				qualify for medical assistance under this title and, at their option, can seek
				a regular eligibility determination for such assistance for their child.(ii)Regardless of whether a State
				otherwise provides for presumptive eligibility under section 1920A, a State may
				provide presumptive eligibility under this title, consistent with subsection
				(e) of section 1920A, to a child who, based on a determination by a non-health
				agency, would qualify for child health assistance under a State child health
				plan under title XXI. During such presumptive eligibility period, the State may
				determine the child’s eligibility for medical assistance under this title,
				pursuant to subparagraph (A) of section 2102(b)(3), based on telephone contact
				with family members, access to data available in electronic or paper form, and
				other means of gathering information that are less burdensome to the family
				than completing an application form on behalf of the child. The procedures
				described in the previous sentence may be used regardless of whether the State
				uses similar procedures under other circumstances for purposes of determining
				eligibility for medical assistance under this title.
								(D)At the option of a State, the
				eligibility process described in subparagraph (A) may apply to an individual
				who is not a child.
							(E)(i)At the option of a
				State, an individual determined to be eligible for medical assistance or child
				health assistance pursuant to subparagraph (A), (C), or (D) or other procedures
				through which eligibility is determined based on data obtained from sources
				other than the individual may receive medical assistance under this title if
				such individual (or, in the case of an individual under age 19 (or if the State
				elects the option under subparagraph (A), age 20 or 21) who is not authorized
				to consent to medical care, the individual’s parent, guardian, or other
				caretaker relative) has acknowledged notice of such determination and has
				consented to such eligibility determination. The State (at its option) may
				waive any otherwise applicable requirements for signatures by or on behalf of
				an individual who has so consented.
								(ii)In the case of an individual
				enrolled pursuant to clause (i), the State shall inform the individual (or, in
				the case of an individual under age 19 (or if the State elects the option under
				subparagraph (A), age 20 or 21), the individual’s parent, guardian, or other
				caretaker relative) about the significance of such enrollment, including
				appropriate methods to access covered services.
								(F)For purposes of this
				paragraph—
								(i)the term non-health
				agency means an agency or entity described in subparagraph (A);
				and
								(ii)the term non-health
				benefits means the benefits or assistance provided by a non-health
				agency.
								.
				(b)SCHIPSection 2107(e)(1) of such Act (42 U.S.C.
			 1397gg(e)(1)) is amended by redesignating subparagraphs (B) through (E) as
			 subparagraphs (C) through (F) and by inserting after subparagraph (B) the
			 following new subparagraph:
					
						(C)Section
				1902(e)(13) (relating to the State option to base a determination of a child's
				eligibility for assistance on determinations made by a program providing
				nutrition or other public assistance (except that the State option under
				subparagraph (D) of such section shall apply under this title only if an
				individual is
				pregnant)).
						.
				(c)Presumptive
			 eligibilitySection 1920A of such Act (42 U.S.C. 1396r–1a) is
			 amended—
					(1)in subsection
			 (b)(3)(A)(i), is amended by striking or (IV) and inserting
			 (IV) is an agency or entity described in section 1902(e)(13)(A), or
			 (V); and
					(2)by
			 adding at the end the following:
						
							(e)In the case of a
				State with a child health plan under title XXI that provides for presumptive
				eligibility under such plan for children, the State shall make a reasonable
				effort to place each presumptively eligible child in the program under this
				title or title XXI for which the child appears most likely to qualify. During
				the child's period of presumptive eligibility, the State shall receive Federal
				matching funds under section 1903 or section 2105, depending on the program in
				which the child has been placed. If at the conclusion of such period, the child
				is found to qualify for, and is enrolled in, the program established under this
				title or title XXI when the child was enrolled in the program under the other
				such title during such period, the State’s receipt of Federal matching funds
				shall be adjusted both retroactively and prospectively so that Federal matching
				funds are provided, both during and following such period of presumptive
				eligibility, based on the program in which the child is
				enrolled.
							.
					(d)Signature
			 requirementsSection 1902(a) of such Act (42 U.S.C. 1396a(a)) is
			 amended by adding at the end the following: “Notwithstanding any other
			 provision of law, a signature under penalty of perjury shall not be required on
			 an application form for medical assistance as to any element of eligibility for
			 which eligibility is based on information received from a source other than
			 applicant, rather than on representations from the applicant. Notwithstanding
			 any other provision of law, any signature requirement for an application for
			 medical assistance may be satisfied through an electronic signature, as defined
			 in section 1710(1) of the Government Paperwork Elimination Act (44 U.S.C. 3504
			 note).”.
				203.Information
			 technology connections to improve health coverage determinations
				(a)Enhanced federal
			 funding for improvements related to implementation of certain model outreach
			 and enrollment practices
					(1)In
			 generalSection 1903(a)(3)(A) of the Social Security Act (42
			 U.S.C. 1396b(a)(3)(A)) is amended—
						(A)by striking
			 and at the end of clause (i); and
						(B)by adding at the
			 end the following new clause:
							
								(iii)75 percent of so much of the sums expended
				during such quarter as are attributable to the design, development, or
				installation of such mechanized claims processing and information retrieval
				systems and the implementation of administrative systems and processes
				(including modification of eligibility computer systems to permit the exchange
				of electronic information with other Federal or State programs) as the
				Secretary determines are directly related to the implementation of a model
				outreach and enrollment practice described in subparagraph (B), (C), (D), (E),
				or (F) of section 1905(y)(3),
				and
								.
						(2)Conforming
			 amendment to ensure availability for territoriesSection 1108(g)
			 of such Act (42 U.S.C. 1308(g)), as amended by section 201(b)(2)(B), is
			 amended—
						(A)in paragraph (2),
			 by striking and (4) and inserting , (4), and (5);
			 and
						(B)by adding at the
			 end the following new paragraph:
							
								(5)Additional
				increase for certain expendituresWith respect to fiscal year
				2008 and each fiscal year thereafter, if Puerto Rico, the Virgin Islands, Guam,
				the Northern Mariana Islands, or American Samoa qualify for a payment under
				section 1903(a)(3)(A)(iii) for a calendar quarter of such fiscal year, the
				additional Federal financial participation under such section shall not be
				counted towards the limitation on expenditures under title XIX for such
				commonwealth or territory otherwise determined under subsection (f) and this
				subsection for such fiscal
				year.
								.
						(b)Authorization of
			 information disclosure
					(1)In
			 generalTitle XIX of such Act (42 U.S.C. 1396 et seq.) is
			 amended—
						(A)by redesignating
			 section 1939 as section 1940; and
						(B)by inserting after
			 section 1938 the following:
							
								1939.Authorization to receive pertinent
		  information(a)In
				generalNotwithstanding any other provision of law, a Federal or
				State agency or private entity in possession of the sources of data potentially
				pertinent to eligibility determinations under this title or title XXI
				(including eligibility files maintained by programs described in section
				1902(e)(13)(A), information described in paragraph (2) or (3) of section
				1137(a), vital records information about births in any State, and information
				described in sections 453(i) and 1902(a)(25)(I)) is authorized to convey such
				data or information to a State agency administering a State plan under this
				title or title XXI, if—
										(1)such data or
				information are used only to establish or verify eligibility or provide
				coverage under this title or title XXI; and
										(2)an interagency or
				other agreement, consistent with standards developed by the Secretary, prevents
				the unauthorized use, disclosure, or modification of such data and otherwise
				meets applicable Federal requirements safeguarding privacy and data
				security.
										(b)Requirements for
				conveyanceData or information may be conveyed pursuant to this
				section only if the following requirements are met:
										(1)The individual
				whose circumstances are described in the data or information (or such
				individual’s parent, guardian, caretaker relative, or authorized
				representative) has either provided advance consent to disclosure or has not
				objected to disclosure after receiving advance notice of disclosure and a
				reasonable opportunity to object.
										(2)Such data or
				information are used solely for the purposes of—
											(A)identifying
				individuals who are eligible or potentially eligible for assistance under this
				title or title XXI and enrolling such individuals in the State plans
				established under such titles; and
											(B)verifying the
				eligibility of individuals for assistance under the State plans established
				under this title or title XXI.
											(3)An interagency or
				other agreement, consistent with standards developed by the Secretary—
											(A)prevents the
				unauthorized use, disclosure, or modification of such data and otherwise meets
				applicable Federal requirements safeguarding privacy and data security;
				and
											(B)requires the State
				agencies administering the State plans established under this title and title
				XXI to use the data and information obtained under this section to seek to
				enroll individuals in such plans.
											(c)Criminal
				penaltyA person described in the subsection (a) who publishes,
				divulges, discloses, or makes known in any manner, or to any extent not
				authorized by Federal law, any information obtained under this section shall be
				fined not more than $1,000 or imprisoned not more than 1 year, or both for each
				such unauthorized activity.
									(d)Rule of
				constructionThe limitations and requirements that apply to
				disclosure pursuant to this section shall not be construed to prohibit the
				conveyance or disclosure of data or information otherwise permitted under
				Federal law (without regard to this
				section).
									.
						(2)Conforming
			 amendment to assure access to national new hires databaseSection
			 453(i)(1) of such Act (42 U.S.C. 653(i)(1)) is amended by striking and
			 programs funded under part A and inserting , programs funded
			 under part A, and State plans approved under title XIX or XXI.
					(3)Conforming
			 amendment to provide schip programs with access to national income
			 dataSection 6103(l)(7)(D)(ii) of the Internal Revenue Code of
			 1986 is amended by inserting or title XXI after title
			 XIX.
					(4)Conforming
			 amendment to provide access to data about enrollment in insurance for purposes
			 of evaluating applications and for SCHIPSection
			 1902(a)(25)(I)(i) of the Social Security Act (42 U.S.C. 1396a(a)(25)(I)(i)) is
			 amended—
						(A)by inserting
			 (and, at State option, individuals who are potentially eligible or who
			 apply) after with respect to individuals who are
			 eligible; and
						(B)by inserting
			 under this title (and, at State option, child health assistance under
			 title XXI) after the State plan.
						204.State option to
			 expand or add coverage of certain pregnant women under medicaid and
			 SCHIP
				(a)Medicaid
					(1)Authority to
			 expand coverageSection
			 1902(l)(2)(A)(i) of the Social Security Act (42 U.S.C. 1396a(l)(2)(A)(i)) is
			 amended by inserting (or such higher percentage as the State may elect
			 for purposes of expenditures for medical assistance for pregnant women
			 described in section 1905(u)(4)(A)) after 185
			 percent.
					(2)Enhanced
			 matching funds available if certain conditions metSection
			 1905 of such Act (42 U.S.C. 1396d) is amended—
						(A)in the fourth sentence of subsection (b),
			 by striking or subsection (u)(3) and inserting , (u)(3),
			 or (u)(4); and
						(B)in subsection (u)—
							(i)by redesignating paragraph (4) as paragraph
			 (5); and
							(ii)by inserting after paragraph (3) the
			 following new paragraph:
								
									(4)For purposes of the fourth sentence of
				subsection (b) and section 2105(a), the expenditures described in this
				paragraph are the following:
										(A)Certain pregnant womenIf the conditions described in subparagraph
				(B) are met, expenditures for medical assistance for pregnant women described
				in subsection (n) or in section 1902(l)(1)(A) in a family the income of which
				exceeds 185 percent of the poverty line, but does not exceed the income
				eligibility level established under title XXI for a targeted low-income
				child.
										(B)ConditionsThe conditions described in this
				subparagraph are the following:
											(i)The State plans under this title and title
				XXI do not provide coverage for pregnant women described in subparagraph (A)
				with higher family income without covering such pregnant women with a lower
				family income.
											(ii)The State does not apply an effective
				income level for pregnant women that is lower than the effective income level
				(expressed as a percent of the poverty line and considering applicable income
				disregards) specified under the State plan under subsection (a)(10)(A)(i)(III)
				or (l)(2)(A) of section 1902, on the date of enactment of this paragraph to be
				eligible for medical assistance as a pregnant woman.
											(C)Definition of poverty
				lineIn this subsection, the
				term poverty line has the meaning given such term in section
				2110(c)(5).
										.
							(3)Payment from
			 title XXI allotment for medicaid expansion costsSection 2105(a)(1) of such Act (42 U.S.C.
			 1397ee(a)(1)), as amended by section 211, is amended by striking subparagraph
			 (B) and inserting the following new subparagraph:
						
							(B)for the portion of the payments made for
				expenditures described in section 1905(u)(4)(A) that represents the additional
				amount paid for such expenditures as a result of the enhanced FMAP being
				substituted for the Federal medical assistance percentage of such
				expenditures;
							.
					(b)CHIP
					(1)CoverageTitle XXI of such Act(42 U.S.C. 1397aa et
			 seq.) is amended by adding at the end the following new section:
						
							2111.Optional coverage
				of targeted low-income pregnant women
								(a)Optional
				coverageNotwithstanding any
				other provision of this title, a State may provide for coverage, through an
				amendment to its State child health plan under section 2102, of
				pregnancy-related assistance for targeted low-income pregnant women in
				accordance with this section, but only if—
									(1)the State has established an income
				eligibility level for pregnant women under subsection (a)(10)(A)(i)(III) or
				(l)(2)(A) of section 1902 that is at least 185 percent of the income official
				poverty line; and
									(2)the State meets the conditions described in
				section 1905(u)(4)(B).
									(b)DefinitionsFor purposes of this title:
									(1)Pregnancy-related
				assistanceThe term
				pregnancy-related assistance has the meaning given the term
				child health assistance in section 2110(a) as if any reference to
				targeted low-income children were a reference to targeted low-income pregnant
				women.
									(2)Targeted
				low-income pregnant womanThe
				term targeted low-income pregnant woman means a woman—
										(A)during pregnancy and through the end of the
				month in which the 60-day period (beginning on the last day of her pregnancy)
				ends;
										(B)whose family income exceeds the effective
				income level (expressed as a percent of the poverty line and considering
				applicable income disregards) specified under subsection (a)(10)(A)(i)(III) or
				(l)(2)(A) of section 1902, on January 1, 2008, to be eligible for medical
				assistance as a pregnant woman under title XIX but does not exceed the income
				eligibility level established under the State child health plan under this
				title for a targeted low-income child; and
										(C)who satisfies the requirements of
				paragraphs (1)(A), (1)(C), (2), and (3) of section 2110(b) in the same manner
				as a child applying for child health assistance would have to satisfy such
				requirements.
										(c)References to
				terms and special rulesIn
				the case of, and with respect to, a State providing for coverage of
				pregnancy-related assistance to targeted low-income pregnant women under
				subsection (a), the following special rules apply:
									(1)Any reference in this title (other than in
				subsection (b)) to a targeted low-income child is deemed to include a reference
				to a targeted low-income pregnant woman.
									(2)Any such reference to child health
				assistance with respect to such women is deemed a reference to
				pregnancy-related assistance.
									(3)Any such reference to a child is deemed a
				reference to a woman during pregnancy and the period described in subsection
				(b)(2)(A).
									(4)In applying section 2102(b)(3)(B), any
				reference to children found through screening to be eligible for medical
				assistance under the State Medicaid plan under title XIX is deemed a reference
				to pregnant women.
									(5)There shall be no exclusion of benefits for
				services described in subsection (b)(1) based on any preexisting condition and
				no waiting period (including any waiting period imposed to carry out section
				2102(b)(3)(C)) shall apply.
									(6)In applying section 2103(e)(3)(B) in the
				case of a pregnant woman provided coverage under this section, the limitation
				on total annual aggregate cost sharing shall be applied to such pregnant
				woman.
									(7)The reference in section 2107(e)(1)(F) to
				section 1920A (relating to presumptive eligibility for children) is deemed a
				reference to section 1920 (relating to presumptive eligibility for pregnant
				women).
									(d)Automatic
				enrollment for children born to women receiving Pregnancy-Related
				assistanceIf a child is born
				to a targeted low-income pregnant woman who was receiving pregnancy-related
				assistance under this section on the date of the child’s birth, the child shall
				be deemed to have applied for child health assistance under the State child
				health plan and to have been found eligible for such assistance under such plan
				or to have applied for medical assistance under title XIX and to have been
				found eligible for such assistance under such title, as appropriate, on the
				date of such birth and to remain eligible for such assistance until the child
				attains 1 year of age. During the period in which a child is deemed under the
				preceding sentence to be eligible for child health or medical assistance, the
				child health or medical assistance eligibility identification number of the
				mother shall also serve as the identification number of the child, and all
				claims shall be submitted and paid under such number (unless the State issues a
				separate identification number for the child before such period
				expires).
								.
					(2)Additional
			 conforming amendments
						(A)No cost sharing
			 for pregnancy-related benefitsSection 2103(e)(2) (42 U.S.C. 1397cc(e)(2))
			 is amended—
							(i)in the heading, by inserting
			 or pregnancy-related
			 services after preventive services;
			 and
							(ii)by inserting before the period at the end
			 the following: or for pregnancy-related services.
							(B)No waiting
			 periodSection 2102(b)(1)(B)
			 (42 U.S.C. 1397bb(b)(1)(B)) is amended—
							(i)in clause (i), by striking ,
			 and at the end and inserting a semicolon;
							(ii)in clause (ii), by striking the period at
			 the end and inserting ; and; and
							(iii)by adding at the end the following new
			 clause:
								
									(iii)may not apply a waiting period (including a
				waiting period to carry out paragraph (3)(C)) in the case of a targeted
				low-income pregnant
				woman.
									.
							(c)Other
			 amendments to medicaid
					(1)Eligibility of
			 a newbornSection 1902(e)(4)
			 (42 U.S.C. 1396a(e)(4)) is amended in the first sentence by striking so
			 long as the child is a member of the woman’s household and the woman remains
			 (or would remain if pregnant) eligible for such assistance.
					(2)Application of
			 qualified entities to presumptive eligibility for pregnant women under
			 medicaidSection 1920(b) (42
			 U.S.C. 1396r–1(b)) is amended by adding after paragraph (2) the following new
			 flush sentence:
						
							The term
				qualified provider includes a qualified entity as defined in
				section
				1920A(b)(3)..
					205.Optional coverage of
			 legal immigrants under Medicaid and SCHIP
				(a)Medicaid
			 programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is
			 amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
					(2)by adding at the
			 end the following new paragraph:
						
							(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this
				title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal
				Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who
				are lawfully residing in the United States (including battered aliens described
				in section 431(c) of such Act) and who are otherwise eligible for such
				assistance, within either or both of the following eligibility
				categories:
									(i)Pregnant womenWomen
				during pregnancy (and during the 60-day period beginning on the last day of the
				pregnancy).
									(ii)ChildrenIndividuals under 21 years of age,
				including optional targeted low-income children described in section
				1905(u)(2)(B).
									(B)In the case of a State that has
				elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed
				cost.
								.
					(b)SCHIPSection
			 2107(e)(1) of such Act (42 U.S.C. 1397gg(e)(1)), as amended by section 202(b),
			 is amended by redesignating subparagraphs (D) and (E) as subparagraph (E) and
			 (F), respectively, and by inserting after subparagraph (C) the following new
			 subparagraph:
					
						(D)Section 1903(v)(4)
				(relating to optional coverage of categories of lawfully residing immigrant
				children), but only if the State has elected to apply such section to the
				category of children under title
				XIX.
						.
				(c)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2007, and apply to medical assistance and child health assistance furnished
			 on or after such date.
				(d)ConstructionNothing
			 in this section shall be construed as affecting eligibility of aliens who are
			 not lawfully residing in the United States to benefits under the Medicaid
			 program under title XIX of the Social Security Act or under the State
			 children’s health insurance program (SCHIP) under title XXI of such Act.
				206.Authorizing
			 adjustment of SCHIP allotment due to increased outreach
				(a)In
			 generalSection 2104 of the Social Security Act (42 U.S.C.
			 1397dd), as amended by section 101, is further amended by adding at the end the
			 following new subsection:
					
						(j)Authorizing
				allotment adjustment due to increased outreach
							(1)In
				generalNotwithstanding the previous provisions of this section,
				if the Secretary determines that—
								(A)a State has an
				increase in the average number of children enrolled under its State child
				health plan in a fiscal year that exceeds the enrollment of children projected
				under paragraph (2) for the State for such fiscal year, and
								(B)the total Federal expenditures under the
				State child health plan (or waiver) under this title exceeds the amount of the
				allotment made available to the State for the fiscal year,
								the
				Secretary shall increase the allotment under this section for the State for the
				fiscal year by the amount specified in paragraph (3). There are hereby
				appropriated, out of any money in the Treasury not otherwise appropriated, such
				sums as may be necessary to provide for such increase in allotment.(2)Projected
				enrollment of childrenThe projected enrollment of children for a
				State under this paragraph for a fiscal year is equal to the average number of
				children enrolled under the State child health plan in fiscal year 2007
				increased, for each subsequent fiscal year through the fiscal year involved, by
				a factor equal to the population growth of children in the State for such
				fiscal year, as projected by the Secretary before the beginning of the fiscal
				year involved.
							(3)Amount of
				allotment increase
								(A)In
				generalSubject to
				subparagraph (B), the amount of the allotment increase under this subsection
				for a State for a fiscal year shall be an amount equal to the product
				of—
									(i)the number by which the average number of
				children enrolled under the State child health plan in the fiscal year exceeds
				the enrollment of children projected under paragraph (2) for such State for
				such fiscal year; and
									(ii)the per capita
				expenditures for children under the State child health plan for the previous
				year, increased by the average annual rate of increase (for the three previous
				fiscal years) in the amount of such per capita expenditures.
									The
				amount of the allotment increase under this subsection shall not be subject to
				administrative or judicial review.(B)Limitation
									(i)In
				generalSubject to clause (ii), in no case shall the sum of the
				allotment increases for all States under this subsection for a fiscal year
				exceed an amount equal to 20 percent of the total Federal payments to all of
				the States otherwise made under this title for the fiscal year. If such sum
				exceeds such amount, subject to clause (ii), the allotment increase for each
				State under this subsection for the fiscal year shall be reduced in a pro rata
				manner in order that such sum does not exceed such amount.
									(ii)Congressional
				approval of additional amountsIf the Secretary estimates that
				the allotment increases that should be provided under this subsection, but for
				clause (i), would exceed the limitation established under such clause, the
				Secretary shall submit to Congress a request for supplemental appropriations
				for the purpose of meeting such shortfall.
									(4)ClarificationAn
				adjustment in an allotment shall not be made under this subsection due to
				excess State expenditures resulting from a growth in per capita costs,
				increased reimbursement to providers, or other factors not directly related to
				outreach to eligible, but previously unenrolled
				children.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect
			 beginning with allotments for fiscal year 2008.
				207.Model of
			 Interstate coordinated enrollment and coverage processIn order to assure continuity of coverage of
			 low-income children under the Medicaid program and the State Children’s Health
			 Insurance Program (SCHIP), the Secretary of Health and Human Services, in
			 consultation with State Medicaid and SCHIP directors, shall develop and
			 disseminate a model process for the coordination of the enrollment and coverage
			 under such programs of children who, because of migration of families,
			 emergency evacuations, educational needs, or otherwise, frequently change their
			 State of residency or otherwise are temporarily present outside of the State of
			 their residency.
			208.Authority for
			 qualifying States to use portion of SCHIP allotment for any fiscal year for
			 certain Medicaid expendituresSection 2105(g)(1)(A) of the Social Security
			 Act (42 U.S.C. 1397ee(g)(1)(A)), as amended by section 201(b) of the National
			 Institutes of Health Reform Act of 2006 (Public Law 109–482) is amended by
			 striking fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or
			 2007 and inserting a fiscal year.
			209.Application of
			 Medicaid outreach procedures to all pregnant women and children
				(a)In
			 generalSection 1902(a)(55)
			 of the Social Security Act (42 U.S.C. 1396a(a)(55)) is amended by striking
			 individuals for medical assistance under subsection (a)(10)(A)(i)(IV),
			 (a)(10)(A)(i)(VI), (a)(10)(A)(i)(VII), or (a)(10)(A)(ii)(IX) and
			 inserting child and pregnant women for medical assistance (including
			 under clauses (i)(IV), (i)(VI), (i)(VII), and (ii)(IX) of paragraph
			 (10)(A)).
				(b)Effective
			 date
					(1)In
			 general
					(2)Exception for
			 State legislationIn the case of a State plan under title XIX of
			 the Social Security Act, which the Secretary of Health and Human Services
			 determines requires State legislation in order for the plan to meet the
			 additional requirements imposed by the amendment made by subsection (a), the
			 State plan shall not be regarded as failing to comply with the requirements of
			 such Act solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session shall be considered to be a separate regular session of the State
			 legislature.
					210.No impact on
			 section 1115 waiversNothing
			 in this Act shall be construed to affect State flexibility on eligibility and
			 waivers approved by the Federal government under section 1115 of the Social
			 Security Act (42 U.S.C. 1315).
			211.Elimination of
			 counting Medicaid child presumptive eligibility costs against title XXI
			 allotmentSection 2105(a)(1)
			 of the Social Security Act (42 U.S.C. 1397ee(a)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking (or, in the case of expenditures
			 described in subparagraph (B), the Federal medical assistance percentage (as
			 defined in the first sentence of section 1905(b))); and
				(2)by
			 amending subparagraph (B) to read as follows:
					
						(B)[reserved]
						.
				212.Prohibiting
			 limitations on enrollment
				(a)In
			 generalSection 2102(b)(3)(B) of the Social Security Act (42
			 U.S.C. 1397bb(b)(3)(B)) is amended—
					(1)by striking
			 and at the end of clause (i);
					(2)by striking the
			 period at the end of clause (ii) and inserting ; and; and
					(3)by
			 adding at the end the following new clause:
						
							(iii)shall not impose, with respect to
				enrollment of targeted low-income children under the State child health plan,
				any enrollment cap or other numerical limitation on enrollment, any waiting
				list, any procedures designed to delay the consideration of applications for
				enrollment, or similar limitation with respect to
				enrollment.
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to State
			 child health plans as of October 1, 2007.
				IIIElimination of
			 Certain Barriers to Coverage 
			301.State option
			 to require certain individuals to present satisfactory documentary evidence of
			 proof of citizenship or nationality for purposes of eligibility for
			 Medicaid
				(a)In
			 generalSection 1902(a)(46) of the Social Security Act (42 U.S.C.
			 1396a(a)(46)) is amended—
					(1)by inserting
			 (A) after (46);
					(2)by adding
			 and after the semicolon; and
					(3)by adding at the
			 end the following new subparagraph:
						
							(B)at the option of the State and subject
				to section 1903(x), require that, with respect to an individual (other than an
				individual described in section 1903(x)(1)) who declares to be a citizen or
				national of the United States for purposes of establishing initial eligibility
				for medical assistance under this title (or, at State option, for purposes of
				renewing or redetermining such eligibility to the extent that such satisfactory
				documentary evidence of citizenship or nationality has not yet been presented),
				there is presented satisfactory documentary evidence of citizenship or
				nationality of the individual (using criteria determined by the State, which
				shall be no more restrictive than the criteria used by the Social Security
				Administration to determine citizenship, and which shall accept as such
				evidence a document issued by a federally recognized Indian tribe evidencing
				membership or enrollment in, or affiliation with, such tribe (such as a tribal
				enrollment card or certificate of degree of Indian blood, and, with respect to
				those federally recognized Indian tribes located within States having an
				international border whose membership includes individuals who are not citizens
				of the United States, such other forms of documentation (including tribal
				documentation, if appropriate) that the Secretary, after consulting with such
				tribes, determines to be satisfactory documentary evidence of citizenship or
				nationality for purposes of satisfying the requirement of this
				subparagraph));
							.
					(b)Limitation on
			 waiver authorityNotwithstanding any provision of section 1115 of
			 the Social Security Act (42 U.S.C. 1315), or any other provision of law, the
			 Secretary may not waive the requirements of section 1902(a)(46)(B) of such Act
			 (42 U.S.C. 1396a(a)(46)(B)) with respect to a State.
				(c)Conforming
			 amendmentsSection 1903 of such Act (42 U.S.C. 1396b) is
			 amended—
					(1)in subsection
			 (i)—
						(A)in paragraph
			 (20), by adding or after the semicolon;
						(B)in paragraph
			 (21), by striking ; or and inserting a period; and
						(C)by striking
			 paragraph (22); and
						(2)in subsection (x)
			 (as amended by section 405(c)(1)(A) of division B of the Tax Relief and Health
			 Care Act of 2006 (Public Law 109–432))—
						(A)by striking
			 paragraphs (1) and (3);
						(B)by redesignating
			 paragraph (2) as paragraph (1);
						(C)in paragraph (1),
			 as so redesignated, by striking paragraph (1) and inserting
			 section 1902(a)(46)(B); and
						(D)by adding at the
			 end the following new paragraphs:
							
								(2)In the case of an individual
				declaring to be a citizen or national of the United States with respect to whom
				a State requires the presentation of satisfactory documentary evidence of
				citizenship or nationality under section 1902(a)(46)(B), the individual shall
				be provided at least the reasonable opportunity to present satisfactory
				documentary evidence of citizenship or nationality under this subsection as is
				provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual
				for the submittal to the State of evidence indicating a satisfactory
				immigration status.
								(3)(A)In addition to the
				criteria established by the State for purposes of section 1902(a)(46)(B), a
				State shall deem presentation of the following documents to be
				satisfactory documentary evidence of citizenship or nationality
				(and shall not favor presentation of 1 type of document described over
				another):
										(i)Any document described in subparagraph
				(B).
										(ii)Any document described in
				subparagraph (C) when presented with any document described in subparagraph
				(D).
										(iii)Any document described in
				subparagraph (E) if the requirements of that subparagraph are met.
										(B)The following are documents described
				in this subparagraph:
										(i)A United States passport.
										(ii)Form N–550 or N–570 (Certificate of
				Naturalization).
										(iii)Form N–560 or N–561 (Certificate of
				United States Citizenship).
										(iv)A valid State-issued driver’s license
				or other identity document described in section 274A(b)(1)(D) of the
				Immigration and Nationality Act, but
				only if the State issuing the license or such document requires proof of United
				States citizenship before issuance of such license or document or obtains a
				social security number from the applicant and verifies before certification
				that such number is valid and assigned to the applicant who is a
				citizen.
										(v)Such other document as the Secretary
				may specify, by regulation, that provides proof of United States citizenship or
				nationality and that provides a reliable means of documentation of personal
				identity.
										(C)The following are documents described
				in this subparagraph:
										(i)A certificate of birth in the United
				States.
										(ii)Form FS–545 or Form DS–1350
				(Certification of Birth Abroad).
										(iii)Form I–197 (United States Citizen
				Identification Card).
										(iv)Form FS–240 (Report of Birth Abroad
				of a Citizen of the United States).
										(v)Such other document (not described in
				subparagraph (B)(iv)) as the Secretary may specify that provides proof of
				United States citizenship or nationality.
										(D)The following are documents described
				in this subparagraph:
										(i)Any identity document described in
				section 274A(b)(1)(D) of the Immigration and
				Nationality Act.
										(ii)Any other documentation of personal
				identity of such other type as the Secretary finds, by regulation, provides a
				reliable means of identification.
										(E)A document described in this
				subparagraph is an affidavit of citizenship or identity, or both, which need
				not be notarized or witnessed, but only if the individual has been unable to
				acquire other satisfactory documentary evidence within the reasonable
				opportunity period established by the State, despite a good faith effort to do
				so. An individual shall be deemed unable to acquire such documentary
				evidence—
										(i)if there is good reason to believe
				that such documentary evidence does not exist;
										(ii)if, after a timely request for such
				documentary evidence, it has not been received by the State or the individual
				within the reasonable opportunity period established by the State;
										(iii)if such documentary evidence cannot
				be acquired at a nominal cost to the individual; or
										(iv)in such additional situations as the
				Secretary may describe.
										(F)(i)A reference in this
				paragraph to a form includes a reference to any successor form.
										(ii)Any legible copy of a form described
				in this paragraph shall be accepted as if it were the original of such
				form.
										.
						(d)Clarification
			 of rules for children born in the United States to mothers eligible for
			 MedicaidSection 1903(x) of
			 such Act (42 U.S.C. 1396b(x)), as amended by subsection (c)(2), is
			 amended—
					(1)in paragraph
			 (1)—
						(A)in subparagraph
			 (C), by striking or at the end;
						(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
						(C)by inserting
			 after subparagraph (C) the following new subparagraph:
							
								(D)pursuant to the application of section
				1902(e)(4) (and, in the case of an individual who is eligible for medical
				assistance on such basis, the individual shall be deemed to have provided
				satisfactory documentary evidence of citizenship or nationality and shall not
				be required to provide further documentary evidence on any date that occurs
				during or after the period in which the individual is eligible for medical
				assistance on such basis); or
								;
				and
						(2)by adding at the end the following new
			 paragraph:
						
							(4)Nothing in subparagraph (A) or (B) of
				section 1902(a)(46), the preceding paragraphs of this subsection, or the
				Deficit Reduction Act of 2005, including section 6036 of such Act, shall be
				construed as changing the requirement of section 1902(e)(4) that a child born
				in the United States to an alien mother for whom medical assistance for the
				delivery of such child is available as treatment of an emergency medical
				condition pursuant to subsection (v) shall be deemed eligible for medical
				assistance during the first year of such child’s
				life.
							.
					(e)Effective
			 date
					(1)Retroactive
			 applicationThe amendments made by this section shall take effect
			 as if included in the enactment of the Deficit Reduction Act of 2005 (Public
			 Law 109–171; 120 Stat. 4).
					(2)Restoration of
			 eligibilityIn the case of an individual who, during the period
			 that began on July 1, 2006, and ends on the date of enactment of this Act, was
			 determined to be ineligible for medical assistance under a State Medicaid
			 program solely as a result of the application of subsections (i)(22) and (x) of
			 section 1903 of the Social Security Act (as in effect during such period), but
			 who would have been determined eligible for such assistance if such
			 subsections, as amended by this section, had applied to the individual, a State
			 may deem the individual to be eligible for such assistance as of the date that
			 the individual was determined to be ineligible for such medical assistance on
			 such basis.
					302.Increased
			 Federal matching rate for language services provided under Medicaid or
			 SCHIP
				(a)In
			 generalSection 1903(a)(3) of
			 the Social Security Act (42 U.S.C. 1396b(a)(3)) is amended—
					(1)in subparagraph
			 (E)(ii), by striking plus at the end; and
					(2)by adding at the
			 end the following:
						
							(3)85 percent of the
				sums expended with respect to costs incurred during such quarter as are
				attributable to the provision of language services on behalf of individuals
				with limited English proficiency who apply for or receive medical assistance
				under the State plan (including any provisions of the plan implemented pursuant
				to any waiver authority of the Secretary) or child health assistance under
				title XXI;
				plus
							.
					(b)Effective
			 dateThe amendments made by subsection (a) take effect on October
			 1, 2007, and apply to language services provided on or after that date.
				IVGrants to
			 promote innovative outreach and enrollment under Medicaid and SCHIP
			401.Grants to promote
			 innovative outreach and enrollment under Medicaid and SCHIPTitle XXI of the Social Security Act (42
			 U.S.C. 1397aa et seq.), as amended by section 204(b), is amended by adding at
			 the end the following:
				
					2112.Expanded
				outreach and enrollment activities
						(a)Grants To
				conduct innovative outreach and enrollment efforts
							(1)In
				generalThe Secretary shall award grants to eligible entities
				to—
								(A)conduct innovative
				outreach and enrollment efforts that are designed to increase the enrollment
				and participation of eligible children under this title and title XIX;
				and
								(B)promote
				understanding of the importance of health insurance coverage for prenatal care
				and children.
								(2)Performance
				bonusesThe Secretary may reserve a portion of the funds
				appropriated under subsection (g) for a fiscal year for the purpose of awarding
				performance bonuses during the succeeding fiscal year to eligible entities that
				meet enrollment goals or other criteria established by the Secretary.
							(b)Priority for
				award of grants
							(1)In
				generalIn making grants under subsection (a)(1), the Secretary
				shall give priority to—
								(A)eligible entities
				that propose to target geographic areas with high rates of—
									(i)eligible but
				unenrolled children, including such children who reside in rural areas;
				or
									(ii)racial and ethnic
				minorities and health disparity populations, including those proposals that
				address cultural and linguistic barriers to enrollment; and
									(B)eligible entities
				that plan to engage in outreach efforts with respect to individuals described
				in subparagraph (A) and that are—
									(i)Federal health
				safety net organizations; or
									(ii)faith-based
				organizations or consortia.
									(2)10 percent set
				aside for outreach to Indian childrenAn amount equal to 10
				percent of the funds appropriated under subsection (g) for a fiscal year shall
				be used by the Secretary to award grants to Indian Health Service providers and
				urban Indian organizations receiving funds under title V of the Indian Health
				Care Improvement Act (25 U.S.C. 1651 et seq.) for outreach to, and enrollment
				of, children who are Indians.
							(c)ApplicationAn
				eligible entity that desires to receive a grant under subsection (a)(1) shall
				submit an application to the Secretary in such form and manner, and containing
				such information, as the Secretary may decide. Such application shall
				include—
							(1)quality and
				outcomes performance measures to evaluate the effectiveness of activities
				funded by a grant awarded under this section to ensure that the activities are
				meeting their goals; and
							(2)an assurance that
				the entity shall—
								(A)conduct an
				assessment of the effectiveness of such activities against such performance
				measures; and
								(B)cooperate with the
				collection and reporting of enrollment data and other information determined as
				a result of conducting such assessments to the Secretary, in such form and
				manner as the Secretary shall require.
								(d)Dissemination of
				enrollment data and information determined from effectiveness assessments;
				annual reportThe Secretary shall—
							(1)disseminate to
				eligible entities and make publicly available the enrollment data and
				information collected and reported in accordance with subsection (c)(2)(B);
				and
							(2)submit an annual
				report to Congress on the outreach activities funded by grants awarded under
				this section.
							(e)Supplement, not
				supplantFederal funds awarded under this section shall be used
				to supplement, not supplant, non-Federal funds that are otherwise available for
				activities funded under this section.
						(f)DefinitionsIn
				this section:
							(1)Eligible
				entityThe term eligible entity means any of the
				following:
								(A)A State or local
				government.
								(B)A Federal health
				safety net organization.
								(C)A national, local,
				or community-based public or nonprofit private organization, including
				organizations that use community health workers or community-based doula
				programs.
								(D)A faith-based
				organization or consortia, to the extent that a grant awarded to such an entity
				is consistent with the requirements of section 1955 of the Public Health
				Service Act (42 U.S.C. 300x–65) relating to a grant award to non-governmental
				entities.
								(E)An elementary or
				secondary school.
								(2)Federal health
				safety net organizationThe term Federal health safety net
				organization means—
								(A)an Indian tribe,
				tribal organization, or an urban Indian organization receiving funds under
				title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.), or
				an Indian Health Service provider;
								(B)a
				Federally-qualified health center (as defined in section 1905(l)(2)(B));
								(C)a hospital defined
				as a disproportionate share hospital for purposes of section 1923;
								(D)a covered entity
				described in section 340B(a)(4) of the Public Health Service Act (42 U.S.C.
				256b(a)(4)); and
								(E)any other entity
				or a consortium that serves children under a federally-funded program,
				including the special supplemental nutrition program for women, infants, and
				children (WIC) established under section 17 of the Child Nutrition Act of 1966
				(42 U.S.C. 1786), the head start and early head start programs under the Head
				Start Act (42 U.S.C. 9801 et seq.), the school lunch program established under
				the Richard B. Russell National School Lunch Act, and an elementary or
				secondary school.
								(3)Indians; indian
				tribe; tribal organization; urban indian organizationThe terms
				Indian, Indian tribe, tribal
				organization, and urban Indian organization have the
				meanings given such terms in section 4 of the Indian Health Care Improvement
				Act (25 U.S.C. 1603).
							(g)AppropriationThere
				is appropriated, out of any money in the Treasury not otherwise appropriated,
				$50,000,000 for each of fiscal years 2008 through 2012 for the purpose of
				awarding grants under this section. Amounts appropriated and paid under the
				authority of this section shall be in addition to amounts appropriated under
				section 2104 and paid to States in accordance with section 2105, including with
				respect to expenditures for outreach activities in accordance with subsection
				(a)(1)(D)(iii) of such
				section.
						.
			VImproving the
			 quality of pediatric care
			501.Requiring
			 coverage of EPSDT services, including dental services; State option to provide
			 supplemental coverage of dental services
				(a)Additional
			 required services
					(1)Required
			 coverage of EPSDT services, including dental servicesSection
			 2103(c) of the Social Security Act (42 U.S.C. 1397cc(c)) is amended—
						(A)by redesignating
			 paragraph (5) as paragraph (6); and
						(B)by inserting
			 after paragraph (4), the following:
							
								(5)Other required
				servicesThe child health assistance provided to a targeted
				low-income child shall include coverage of early and periodic screening,
				diagnostic, and treatment services described in subsections (a)(4)(B) and (r)
				of section 1905 and provided in accordance with section 1903(a)(43) (including
				dental services that are necessary to prevent disease and promote oral health,
				restore oral structures to health and function, and treat emergency
				conditions).
								.
						(2)State child
			 health plan requirementSection 2102(a)(7)(B) of such Act (42
			 U.S.C. 1397bb(c)(2)) is amended by inserting and services described in
			 section 2103(c)(5) after emergency services.
					(3)Conforming
			 amendmentSection 2103(a) of such Act (42 U.S.C. 1397cc(a)) is
			 amended, in the matter preceding paragraph (1), by striking subsection
			 (c)(5) and inserting paragraphs (5) and (6) of subsection
			 (c).
					(b)State option To
			 provide supplemental coverage of dental services under SCHIP to children with
			 other health coverage
					(1)In
			 generalSection 2110(b) of the Social Security Act (42 U.S.C.
			 1397jj(b)) is amended—
						(A)in paragraph
			 (1)(C), by inserting , subject to paragraph (5), after
			 under title XIX or; and
						(B)by adding at the
			 end the following:
							
								(5)State option to
				provide supplemental coverage of dental services to children with other health
				coverage
									(A)In
				generalA State may waive the requirement of paragraph (1)(C)
				that a targeted low-income child may not be covered under a group health plan
				or under health insurance coverage in order to provide dental services that are
				not covered, or are only partially covered, under such plan or coverage.
				Nothing in subsection (c)(5) of section 2103 shall be construed as prohibiting
				a State from limiting the supplemental coverage of dental services provided in
				accordance with this paragraph and nothing in paragraph (2) or (3) of
				subsection (e) of such section shall be construed as prohibiting a State from
				imposing premiums, deductibles, cost-sharing, or similar charges for such
				coverage without regard to the requirements of either such paragraph.
									(B)EligibilityIn
				waiving such requirement, a State may limit the application of the waiver to
				children whose family income does not exceed a level specified by the State,
				which may not exceed the maximum income level otherwise established for other
				children under the State child health plan.
									(C)Continued
				application of duty to prevent substitution of existing
				coverageNothing in this paragraph shall be construed as
				modifying the application of section 2102(b)(3)(C) to a
				State.
									.
						(2)Application of
			 enhanced match under MedicaidSection 1905 of such Act (42 U.S.C.
			 1396d) is amended—
						(A)in subsection (b),
			 in the fourth sentence, by striking subsection (u)(3) and
			 inserting (u)(3), or (u)(4); and
						(B)in subsection (u),
			 by redesignating paragraph (4) as paragraph (5) and by inserting after
			 paragraph (3) the following:
							
								(4)For purposes of subsection (b), the
				expenditures described in this paragraph are expenditures for supplemental
				coverage of dental services for children described in section
				2110(b)(5).
								.
						(3)Application of
			 secondary payor provisionsSection 2107(e)(1) of such Act (42
			 U.S.C. 1397gg(e)(1)) is amended—
						(A)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
						(B)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)Section
				1902(a)(25) (relating to coordination of benefits and secondary payor
				provisions) with respect to children provided supplemental coverage of dental
				services under a waiver described in section
				2110(b)(5).
								.
						502.Pediatric
			 quality and performance measures programTitle XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.) is amended—
				(1)by redesignating
			 section 1939 as section 1941; and
				(2)by inserting
			 after section 1938 the following:
					
						1939.Pediatric quality and performance measures
		  program(a)EstablishmentThe
				Secretary, acting through the Administrator of the Centers for Medicare &
				Medicaid Services and in consultation with the Director of the Agency for
				Healthcare Research and Quality, shall establish a program to encourage and
				support the development of new and emerging quality and performance measures
				for providers of pediatric care through the activities described in subsection
				(c). In establishing the program, gaps in existing evidence-based measures and
				priority areas for advancement shall be identified.
							(b)PurposeThe
				purpose of the program is to ensure that—
								(1)evidence-based
				pediatric quality and performance measures are developed; and
								(2)such measures are
				available for States, other purchasers of pediatric health care services,
				health care providers, and consumers to use.
								(c)Program
				activities
								(1)Identifying
				quality and performance measures for providers of pediatric services and
				opportunities for new measuresNot later than 3 months after the
				date of enactment of this section, the Secretary shall identify quality and
				performance measures for providers of pediatric services and opportunities for
				the development of new measures, taking into consideration existing
				evidence-based measures. In conducting this review, the Secretary shall—
									(A)ensure the
				inclusion of at least 1 measure related to children’s dental and oral health;
				and
									(B)convene and
				consult with representatives of—
										(i)States;
										(ii)pediatric
				hospitals, pediatricians, and other pediatric health professionals;
										(iii)national
				organizations representing—
											(I)consumers of
				children’s health care; and
											(II)purchasers of
				children’s health care;
											(iv)experts in
				pediatric quality and performance measurement; and
										(v)a
				voluntary consensus standards setting organization and other organizations
				involved in the advancement of consensus on evidence-based measures of health
				care.
										(2)Developing,
				validating, and testing new measuresThe Secretary shall award
				grants or contracts to eligible entities (as defined in subsection (d)(1)) for
				the development, validation, and testing of new and emerging quality and
				performance measures, including at least 1 measure related to children’s dental
				and oral health, for providers of pediatric services. Such measures
				shall—
									(A)provide consumers
				and purchasers (including States and beneficiaries under the program under this
				title and title XXI) with information about provider performance and quality;
				and
									(B)assist health
				care providers in improving the quality of the items and services they provide
				and their performance with respect to the provision of such items and
				services.
									(3)Achieving
				consensus on evidence-based measuresThe Secretary shall award
				grants or contracts to eligible consensus entities (as defined in subsection
				(d)(2)) for the development of consensus on evidence-based measures for
				pediatric care, including at least 1 measure related to children’s dental and
				oral health, that have broad acceptability in the health care industry.
								(d)Eligible
				entities
								(1)Development,
				validation, and testingFor purposes of paragraph (2) of
				subsection (c), the term eligible entity means—
									(A)organizations
				with demonstrated expertise and capacity in the development and evaluation of
				pediatric quality and performance measures;
									(B)an organization
				or association of health care providers with demonstrated experience in working
				with accrediting organizations in developing pediatric quality and performance
				measures; and
									(C)a collaboration
				of national pediatric organizations working to improve pediatric quality and
				performance measures.
									(2)Achievement of
				consensusFor purposes of paragraph (3) of such subsection, the
				term eligible consensus entity means an organization, including
				a voluntary consensus standards setting organization involved in the
				advancement of consensus on evidence-based measures of health care.
								(e)Ongoing
				authority To update and adjust pediatric measuresThe Secretary
				may update and adjust measures developed and advanced under the program under
				this section in accordance with—
								(1)any changes that
				a voluntary consensus standards setting organization determines should be made
				with respect to such measures; or
								(2)new evidence
				indicating the need for changes with respect to such measures.
								(f)Addition of
				pediatric consumer assessment measures to CAHPS Hospital Survey conducted by
				AHRQThe Director of the Agency for Healthcare Research and
				Quality shall ensure that consumer assessment measures for hospital services
				for children are added to the Consumer Assessment of Healthcare Providers and
				Systems (CAHPS) Hospital survey conducted by such Agency.
							(g)AppropriationThere
				are authorized to be appropriated and there are appropriated, for the purpose
				of carrying out this section, $10,000,000, for each of fiscal years 2008
				through 2012, to remain available until
				expended.
							.
				503.Grants to
			 states for demonstration projects transforming delivery of pediatric
			 careTitle XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.), as amended by section 502, is amended by
			 inserting after section 1939 the following:
				
					1940.Grants to states for demonstration projects transforming
		  delivery of pediatric care(a)EstablishmentThe
				Secretary, acting through the Administrator of the Centers for Medicare &
				Medicaid Services, shall establish demonstration projects, including
				demonstration projects in each of the 4 categories described in subsection (d),
				to award grants to States to improve the delivery of health care services
				provided to children under this title and title XXI.
						(b)DurationThe
				demonstration projects shall be conducted for a period of 4 years.
						(c)EligibilityA
				State shall not be eligible to receive a grant under this section unless the
				State has demonstrated experience or commitment to the concept of
				transformation in the delivery of pediatric care.
						(d)Categories of
				projectsThe following categories of projects are described in
				this subsection:
							(1)Health
				information technology systemsProjects for developing health
				information technology systems, including technology acquisition, electronic
				health record development, data standards development, and software
				development, for pediatric hospital and physician services and other
				community-based services; implementing model systems; and evaluating their
				impact on the quality, safety, and costs of care.
							(2)Disease
				managementProjects for providing provider-based care disease
				management for children with chronic conditions (including physical,
				developmental, behavioral, and psychological conditions), demonstrating the
				effectiveness of provider-based management models in promoting better care,
				reducing adverse health outcomes, and preventing avoidable
				hospitalizations.
							(3)Evidence-based
				quality improvementsProjects for implementing evidence-based
				approaches to improving efficiency, safety, and effectiveness in the delivery
				of hospital care for children across hospital services, evaluating the
				translation of successful models of such evidence-based approaches to other
				institutions, and the impact of such changes on the quality, safety, and costs
				of care.
							(4)Quality and
				performance measures for providers of children’s health care
				servicesProjects to pilot test evidence-based pediatric quality
				and performance measures for inpatient hospital services, physician services,
				or services of other health professionals, determining the reliability,
				feasibility, and validity of such measures, and evaluating their potential
				impact on improving the quality and delivery of children’s health care. To the
				extent feasible, such measures shall have been approved by consensus standards
				setting organizations.
							(e)Uniform
				metricsThe Secretary shall establish uniform metrics (adjusted,
				as appropriate, for patient acuity), collect data, and conduct evaluations with
				respect to each demonstration project category described in subsection (d). In
				establishing such metrics, collecting such data, and conducting such
				evaluations, the Secretary shall consult with—
							(1)experts in each
				such demonstration project category;
							(2)participating
				States;
							(3)national
				pediatric provider organizations;
							(4)health care
				consumers; and
							(5)such other
				entities or individuals with relevant expertise as the Secretary determines
				appropriate.
							(f)Evaluation and
				reportThe Secretary shall evaluate the demonstration projects
				conducted under this section and submit a report to Congress not later than 3
				months before the completion of each demonstration project that includes the
				findings of the evaluation and recommendations with respect to—
							(1)expansion of the
				demonstration project to additional States and sites; and
							(2)the broader
				implementation of approaches identified as being successful in advancing
				quality and performance in the delivery of medical assistance provided to
				children under this title and title XXI.
							(g)WaiverThe
				Secretary may waive the requirements of this title and title XXI to the extent
				necessary to carry out the demonstration projects under this section.
						(h)Amounts paid to
				a StateAmounts paid to a State under this section—
							(1)shall be in
				addition to Federal payments made to the State under section 1903(a);
							(2)shall not be used
				for the State share of any expenditures claimed for payment under such section;
				and
							(3)shall be used
				only for expenditures of the State for participating in the demonstration
				projects, or for expenditures of providers in participating in the
				demonstration projects, including—
								(A)administrative
				costs of States and participating providers (such as costs associated with the
				design and evaluation of, and data collection under, the demonstration
				projects); and
								(B)such other
				expenditures that are not otherwise eligible for reimbursement under this title
				or title XXI as the Secretary may determine appropriate.
								(i)AppropriationThere
				are authorized to be appropriated and there are appropriated, for the purpose
				of carrying out this section, to remain available until expended $10,000,000
				for each of fiscal years 2008 through
				2012.
						.
			504.Report by the
			 comptroller general on design and implementation of a demonstration project
			 evaluating existing quality and performance measures for children’s inpatient
			 hospital services
				(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Comptroller General of the United States (in this section
			 referred to as the Comptroller General) shall submit a report to
			 Congress containing recommendations for the design and implementation of a
			 demonstration project to evaluate the suitability of existing quality and
			 performance measures for children’s inpatient hospital services for public
			 reporting, differentiating quality, identifying best practices, and providing a
			 basis for payment rewards.
				(b)Development of
			 recommendationsIn developing the recommendations submitted under
			 subsection (a), the Comptroller General shall accomplish the following:
					(1)Consider which
			 agency within the Department of Health and Human Services should have primary
			 responsibility and oversight for such a demonstration project.
					(2)Determine a
			 sufficient number of participating hospitals and volume of children’s cases,
			 given existing measures that might be chosen for evaluation under such a
			 demonstration project.
					(3)Determine the
			 number of States and variety of geographic locations that may be required to
			 conduct such a demonstration project.
					(4)Describe
			 alternatives for administering and directing funding for such a demonstration
			 project, taking into consideration the potential involvement of multiple
			 States, State plans under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.), and State child health plans under title XXI of such Act (42 U.S.C.
			 1397aa et seq.). Such description shall be included in the recommendations
			 submitted under subsection (a).
					(5)Determine
			 requirements for consistency in measures, metrics, and risk adjustment for such
			 a demonstration project, across hospitals and across State lines.
					(6)Consider the
			 infrastructure requirements involved in public reporting of quality and
			 performance measures for children’s inpatient hospital services at the national
			 and State levels, including the requirements involved with respect to
			 maintaining such measures and data.
					(7)Estimate the cost
			 of undertaking such a demonstration project.
					(c)Suggestion of
			 existing measures for evaluation under the demonstration project
					(1)In
			 generalThe report submitted under subsection (a) shall include
			 suggestions for existing measures to be evaluated under the demonstration
			 project recommended in such report, including, to the extent feasible, measures
			 with respect to—
						(A)high volume
			 pediatric inpatient conditions;
						(B)high cost
			 pediatric inpatient services;
						(C)pediatric
			 conditions with predicted high morbidities; and
						(D)pediatric cases
			 at high risk of patient safety failures.
						(2)Suggested
			 measuresThe measures suggested under paragraph (1) shall be
			 measures representing process, structure, patient outcomes, or patient and
			 family experience—
						(A)that are
			 evidence-based;
						(B)that are feasible
			 to collect and report;
						(C)that include a
			 mechanism for risk adjustment when necessary; and
						(D)for which there
			 is a consensus within the pediatric hospital community or a consensus
			 determined by a voluntary consensus standards setting organization involved in
			 the advancement of evidence-based measures of health care.
						(3)ConsultationIn
			 determining the existing measures suggested under paragraph (1), the
			 Comptroller General shall consult with representatives of the following:
						(A)National
			 associations of pediatric hospitals and pediatric health professionals.
						(B)Experts in
			 pediatric quality and performance measurement.
						(C)Voluntary
			 consensus standards setting organizations and other organizations involved in
			 the advancement of consensus on evidence-based measures.
						(D)The Department of
			 Health and Human Services, States, and other purchasers of health care items
			 and services.
						505.Medical home
			 demonstration project
				(a)Establishment
					(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall establish a medical
			 home demonstration project (in this section referred to as the
			 project) under titles XIX and XXI of the Social Security Act (42
			 U.S.C. 1396 et seq.; 1397aa et seq.) to redesign the health care delivery
			 system by providing targeted, accessible, continuous, coordinated, and
			 family-centered care to eligible individuals.
					(2)Eligible
			 individuals definedIn this section, the term eligible
			 individual means an individual who—
						(A)is receiving
			 child health assistance under a State child health plan implemented under title
			 XXI of the Social Security Act (42 U.S.C. 1397aa et seq.), title XIX of such
			 Act (42 U.S.C. 1396 et seq.), or both such titles; and
						(B)is a member of a
			 high need population (as determined by the Secretary).
						(3)Project
			 goalsThe project shall be designed in order to determine
			 whether, and if so, the extent to which, medical homes accomplish the
			 following:
						(A)Increase—
							(i)cost efficiencies
			 of health care delivery;
							(ii)access to
			 appropriate health care services;
							(iii)patient
			 satisfaction;
							(iv)school
			 attendance; and
							(v)the
			 quality of health care services provided, as determined based on measures of
			 quality the Secretary determines are broadly accepted in the health care
			 community.
							(B)Decrease—
							(i)inappropriate
			 emergency room utilization; and
							(ii)duplication of
			 health care services provided.
							(C)Provide
			 appropriate—
							(i)preventive care;
			 and
							(ii)referrals to
			 multidisciplinary services.
							(b)Project
			 Design
					(1)DurationThe
			 project shall be conducted for a 5 year period.
					(2)Sites
						(A)In
			 generalThe project shall be conducted in 8 States on a
			 State-wide basis.
						(B)ApplicationA
			 State seeking to participate in the project shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as the
			 Secretary may require.
						(3)Conduct of
			 project
						(A)Agreements with
			 academic institutionsA participating State may enter into an
			 agreement with an academic institution in order to have the institution conduct
			 the project, provide technical assistance and monitoring, and to participate in
			 the evaluation of the project under subsection (e)(1).
						(B)Choice of
			 participating physician practices
							(i)In
			 generalA participating State shall establish procedures for
			 physician practices to participate in the project by providing coordinated care
			 to eligible individuals. Such participation shall be on a voluntary
			 basis.
							(ii)Standards for
			 participating physician practicesThe procedures established
			 under clause (i) shall encourage physician practices participating in the
			 project to demonstrate that they have—
								(I)identified care
			 coordinators, family resource guides, family advisors, and a family advisory
			 committee;
								(II)developed care
			 plans for eligible individuals; and
								(III)taken such
			 other actions as the State determines appropriate in order to provide
			 coordinated care to eligible individuals.
								(c)Project
			 requirementsEach participating State shall establish procedures
			 in order to ensure that the following requirements are met:
					(1)Each eligible
			 individual in the State who is enrolled in the project is provided a medical
			 home with access to appropriate medical care.
					(2)Each medical home
			 in the State that is participating in the project—
						(A)provides for
			 physician-directed care coordination;
						(B)uses health
			 information technology (including patient registry systems, clinical decision
			 support tools, remote monitoring, and electronic medical record
			 systems);
						(C)communicates with
			 physician practices participating in the project, eligible individuals
			 receiving health care through the medical home, and other health care providers
			 (as appropriate) with respect to health matters, including through electronic
			 mail and telephone consultations;
						(D)makes
			 arrangements with teams of other health professionals, including care
			 coordinators, and facilitates linkages to community resources to extend access
			 to the full spectrum of health care services that eligible individuals
			 require;
						(E)establishes
			 networks with community practices, hospitals, and community health care
			 providers to facilitate the exchange of ideas and resources in order to improve
			 project outcomes; and
						(F)acts as a
			 facilitator in order to ensure that eligible individuals enrolled in the
			 medical home under the project receive high-quality care at the appropriate
			 time and place in a cost-effective manner.
						(3)The State
			 provides payment (in accordance with subsection (d)) and appropriate support
			 for physician-directed care coordination services provided to eligible
			 individuals under the project.
					(d)Payment
					(1)In
			 generalThe Secretary shall establish a structure for payments to
			 participating States for the cost of services provided under the project. Such
			 structure shall provide payments based on the performance of medical homes
			 located in the State in achieving quality and efficiency goals (as defined by
			 the Secretary).
					(2)Payments for
			 health information technology
						(A)In
			 generalThe Secretary shall establish a prospective, bundled, and
			 risk adjusted structural practice payment to cover health information
			 technology expenses incurred by medical homes under the project.
						(B)In
			 generalSuch payments shall take into account any expenses the
			 medical home incurs in order to acquire and utilize health information
			 technology, such as clinical decision support tools, patient registries, and
			 electronic medical records.
						(3)Payments for
			 physician work outside of office visitsThe Secretary shall
			 establish a prospective, bundled, and risk adjusted structural care
			 coordination payment that represents the value of physician work provided to
			 eligible individuals under the project that is done outside of any office
			 visits.
					(e)Evaluation and
			 report
					(1)EvaluationThe
			 Secretary, in consultation with appropriate pediatric medical associations,
			 shall evaluate the project in order to determine the effectiveness of medical
			 homes in terms of quality improvement, patient and provider satisfaction, and
			 the improvement of health outcomes.
					(2)ReportNot
			 later than 12 months after completion of the project, the Secretary shall
			 submit to Congress a report on the project containing the results of the
			 evaluation conducted under paragraph (1), together with recommendations for
			 such legislation and administrative action as the Secretary determines to be
			 appropriate.
					(f)Funding
					(1)In
			 generalThere are authorized to be appropriated, such sums as may
			 be necessary to carry out this section.
					(2)ProhibitionAmounts
			 paid to a State under the project shall not be used for purposes of claiming a
			 Federal matching payment under section 1903(a) or 2105(a) of the Social
			 Security Act (42 U.S.C. 1396b(a); 1397ee(a)).
					(g)WaiverThe
			 Secretary shall waive compliance with such requirements of titles XIX and XXI
			 of the Social Security Act (42 U.S.C. 1396 et seq.; 1397aa et seq.) to the
			 extent and for the period the Secretary finds necessary to conduct the
			 project.
				506.Disease
			 prevention and treatment demonstration projects for ethnic and racial minority
			 children
				(a)DefinitionsIn
			 this section:
					(1)ChildThe
			 term child has the meaning given such term in section 2110(c)(1)
			 of the Social Security Act (42 U.S.C. 1397jj(c)(1)).
					(2)MedicaidThe
			 term Medicaid means the program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.).
					(3)ProjectsThe
			 term projects means the demonstration projects established under
			 subsection (b)(1).
					(4)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(5)SCHIPThe
			 term SCHIP means the State Children’s Health Insurance Program
			 established under title XXI of the Social Security Act (42 U.S.C. 1397aa et
			 seq.).
					(6)Target
			 individual
						(A)In
			 generalThe term target individual means a
			 child—
							(i)who
			 is a member of a racial and ethnic minority group; and
							(ii)who is enrolled
			 in a State Medicaid program or a State child health plan under SCHIP.
							(B)Racial and
			 ethnic minority groupThe term racial and ethnic minority
			 group has the meaning given such term in section 1707(g)(1) of the
			 Public Health Service Act (42 U.S.C. 300u–6(1)).
						(b)Demonstration
			 projects
					(1)EstablishmentThe
			 Secretary shall establish demonstration projects for the purpose of developing
			 models and evaluating methods that—
						(A)improve the
			 quality of medical assistance and child health assistance provided to target
			 individuals under Medicaid and SCHIP in order to reduce disparities in the
			 provision of health care services;
						(B)improve clinical
			 outcomes, satisfaction, quality of life, and the appropriate use of services
			 covered and referral patterns under Medicaid and SCHIP among target
			 individuals;
						(C)eliminate
			 disparities in the rate of preventive measures, such as well child visits and
			 immunizations, among target individuals; and
						(D)promote
			 collaboration with community-based organizations to ensure cultural competency
			 of health care professionals and linguistic access for persons with limited
			 English proficiency.
						(2)Design
						(A)Initial
			 designNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall—
							(i)evaluate best
			 practices in the private sector, community programs, and academic research with
			 respect to methods for reducing health care disparities among target
			 individuals; and
							(ii)design the
			 projects based on such evaluation.
							(B)Number and
			 project areas
							(i)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall implement not less than 9 projects, including the
			 following:
								(I)Two projects for
			 each of the 4 following racial and ethnic minority groups:
									(aa)American
			 Indians, including Alaskan Natives, Eskimos, and Aleuts.
									(bb)Asian Americans
			 and Pacific Islanders.
									(cc)Blacks.
									(dd)Hispanics (as
			 defined in section 1707(g)(2) of the Public Health Service Act (42 U.S.C.
			 300u–6(g)(2)).
									(II)One project
			 within Puerto Rico.
								(ii)SubpopulationsThe
			 2 projects implemented for the groups described in clause (i)(I) shall each
			 target different ethnic subpopulations within such groups.
							(iii)Rural and
			 inner-city areasNot less than 1 of the projects implemented
			 under clause (i)(I) shall be conducted in a rural area and not less than 1 of
			 such projects shall be conducted in an inner-city area.
							(c)Reports to
			 congress
					(1)In
			 generalNot later than 2 years after the date on which the
			 Secretary initially implements the projects, and biannually thereafter for the
			 duration of the projects, the Secretary shall submit to Congress a report on
			 the projects.
					(2)Contents of
			 reportEach report submitted under paragraph (1) shall include
			 the following:
						(A)A description of
			 the projects.
						(B)An evaluation
			 of—
							(i)the
			 cost and benefits of the projects, including whether the projects have reduced
			 expenditures under Medicaid and SCHIP;
							(ii)the quality of
			 the health care services provided to target individuals under the projects,
			 including whether the projects have reduced racial and ethnic health
			 disparities in the quality of health care services provided to such
			 individuals;
							(iii)beneficiary and
			 health care provider satisfaction under the projects; and
							(iv)whether, based
			 on the factors evaluated under clauses (i) through (iii), the projects should
			 be continued or conducted on an expanded basis.
							(C)Any other
			 information with respect to the projects the Secretary determines
			 appropriate.
						(3)Expansion of
			 projects; implementation of resultsIf the initial report
			 submitted under paragraph (1) includes an evaluation under paragraph (2)(B)(iv)
			 that the projects initially established under subsection (b)(1) should be
			 continued or conducted on an expanded basis, the Secretary—
						(A)shall continue to
			 conduct such projects; and
						(B)may conduct such
			 additional projects as the Secretary determines appropriate.
						(d)Funding for
			 projects
					(1)In
			 generalThere are authorized to be appropriated, such sums as may
			 be necessary to carry out projects under this section.
					(2)ProhibitionAmounts
			 paid to a State or territory under the projects shall not be used for purposes
			 of claiming a Federal matching payment under section 1903(a) or 2105(a) of the
			 Social Security Act (42 U.S.C. 1396b(a); 1397ee(a)).
					(e)WaiverThe
			 Secretary shall waive compliance with such requirements of titles XIX and XXI
			 of the Social Security Act (42 U.S.C. 1396 et seq.; 1397aa et seq.) to the
			 extent and for the period the Secretary finds necessary to conduct the
			 projects.
				VICommission on
			 children’s health coverage
			601.Commission on
			 children’s health coverage
				(a)Establishment
			 of Commission
					(1)EstablishmentThere
			 is established a commission to be known as the Commission on Children’s
			 Health Coverage (referred to in this section as the
			 Commission).
					(2)Membership
						(A)In
			 generalThe Committee shall be composed of 10 members with
			 academic training and practical experience in—
							(i)the
			 areas of—
								(I)child health and
			 development;
								(II)maternal health
			 and development;
								(III)pediatric
			 care;
								(IV)health care
			 financing;
								(V)community-based
			 participatory research;
								(VI)public
			 health;
								(VII)data
			 collection, analysis, and reporting; and
								(VIII)health and
			 health care disparities; and
								(ii)such other areas
			 as the Secretary of Health and Human Services (in this section referred to as
			 the Secretary) determines appropriate.
							(B)SelectionThe
			 Secretary shall appoint members of the Committee. No candidate for appointment
			 on the Committee shall be asked to provide non-relevant information, such as
			 voting record, political party affiliation, or position on particular
			 policies.
						(3)Term;
			 vacancies
						(A)TermA
			 member shall be appointed for the life of the Commission.
						(B)VacanciesA
			 vacancy on the Commission—
							(i)shall not affect
			 the powers of the Commission; and
							(ii)shall be filled
			 in the same manner as the original appointment was made.
							(4)MeetingsThe
			 Commission shall meet at the call of the Chairperson.
					(5)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(6)Chairperson and
			 Vice ChairpersonThe Commission shall select a Chairperson from
			 among the members of the Commission.
					(b)Duties
					(1)StudyThe
			 Commission shall conduct a study of all matters relating to children’s health
			 coverage.
					(2)RecommendationsThe
			 Commission shall develop recommendations on policy improvements at the State
			 and national levels, and in the private sector, with respect to children’s
			 health coverage.
					(3)Report
						(A)Annual
			 reportsDuring the 2 year period beginning on the date of
			 enactment of this Act, the Commission shall submit to the President and
			 Congress annual reports evaluating the status of children’s health coverage,
			 together with recommendations for such legislation and administrative
			 administrative actions as the Commission determines would result in
			 improvements in such health coverage at the State and national levels, and in
			 the private sector.
						(B)Final
			 reportNot later than 3 years after such date of enactment, the
			 Commission shall submit to the President and Congress a report that contains
			 the recommendations of the Commission for such legislation and administrative
			 actions as the Commission determines would result in comprehensive health
			 coverage of all children in the United States.
						(c)Powers
					(1)HearingsThe
			 Commission may hold such hearings, meet and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this Act.
					(2)Information
			 from Federal agencies
						(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers necessary to carry out this
			 Act.
						(B)Provision of
			 informationOn request of the Chairperson of the Commission, the
			 head of the agency shall provide the information to the Commission.
						(3)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
					(4)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					(d)Commission
			 personnel matters
					(1)Compensation of
			 members
						(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
						(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
						(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
					(3)Staff
						(A)In
			 generalThe Chairperson of the Commission may, without regard to
			 the civil service laws (including regulations), appoint and terminate an
			 executive director and such other additional personnel as are necessary to
			 enable the Commission to perform the duties of the Commission.
						(B)Confirmation of
			 executive directorThe employment of an executive director shall
			 be subject to confirmation by the Commission.
						(C)Compensation
							(i)In
			 generalExcept as provided in subparagraph (B), the Chairperson
			 of the Commission may fix the compensation of the executive director and other
			 personnel without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates.
							(ii)Maximum rate
			 of payThe rate of pay for the executive director and other
			 personnel shall not exceed the rate payable for level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
							(4)Detail of
			 Federal Government employees
						(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
						(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
						(5)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
					(e)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section.
				(f)Termination of
			 commissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 final report of the Commission under subsection (b)(3)(B).
				
